                    Case 1:18-cv-09625-JPC Document 93
                                                    91 Filed 06/14/21
                                                             06/11/21 Page 1 of 1




                                   SEKENDIZ LAW FIRM P.C.
                                        Attorneys at Law
                                    45 Broadway Suite: 1420
                                   New York, New York 10006
                                        (2120 380-8087
                                                                                       June 11, 2021

         Hon. US District Court Judge John P. Cronon
         United State District Court Southern District of New York
         500 Pearl Street (Room 1320)
         New York, NY 10007

                          Re: Patrick B. Dunbar v New Gold Equities Corp. vs
                              Cafe Prime & Buffet Inc. 18-CV-09625

                 Hon. US District Court Judge Cronon.

                 I represent the Plaintiff concerning the above referenced matter and I am writing this letter
         for leave of Court to amend the Complaint, so that the new violations can be properly addressed.
         On or about May 13, 2021, Your Honor issued an order allowing defendant to file its final report
         by June 13, 2021. (ecf 89) As of the date of the filing of this letter-motion, defendant failed to file
         an updated report addressing the issues referenced in their own expert’s report.

                 More, specifically, the defendant’s latest report finds that there is a cross-slope 2.4%
         concerning the item number 2 (two) of the defendant’s expert report (2010 ADAAG Section 405.3
         requires a maximum of 2% slope in all directions) The item number three (3) of the defendant’s
         report indicates a 4.4% surface slope. Pursuant to Section §405.7.12010 ADAAG guidelines the
         surface slope cannot exceed 2%. Although the defendant’s expert blames the city sidewalk,
         Plaintiff’s position is that the defendant should have done the bottom landing from the beginning
         since the city allowed them to construct the ramp on top of the city sidewalk. Therefore, Plaintiff
         respectfully requests that the Court: 1) allow Plaintiff to amend the complaint citing the new
         violations; 2) allow Plaintiff to move for summary judgment motion against the defendant on the
         issue of liability; 3) compelling defendant to produce the legal name of the new tenant. So that
         they can be added to the Complaint.

                Plaintiff proposes the following briefing schedule: Motion due 6/21/2021, opposition due:
         6/28/2021 and reply due: July, 2, 2021.

                 I thank Your Honor for Your time and consideration.


         Dated: New York, New York
                June 11, 2021
Defendant shall respond to Plaintiff's pre-motion letter by June 16, 2021.

SO ORDERED.                                                                  ___s/Ismail Sekendiz/___

Date:   June 14, 2021
        New York, New York               _____________________
                                         JOHN P. CRONAN
                                         United States District Judge
